11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Jose Juan Prado Perez,                           * From the 220th District
                                                   Court of Comanche County,
                                                   Trial Court No. CR-03671.

Vs. No. 11-14-00093-CR                           * October 23, 2014

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

     This court has considered Jose Juan Prado Perez’s motion to dismiss his appeal
and concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.